 Case 3:20-cv-01196-BEN-LL Document 15 Filed 09/17/20 PageID.138 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   BOBBY WEIMORTZ, an individual,               Case No. 3:20-cv-1196-BEN-LL
12
                 Plaintiff,                       ORDER REGARDING JOINT
13                                                STIPULATION OF DISMISSAL
           v.
14
15   BMW OF NORTH AMERICA, LLC, a
     Delaware Limited Liability Company,
16
17               Defendant.                       [ECF No. 14]
18
19         Pursuant to Plaintiff BOBBY WEIMORTZ (“Plaintiff”) and Defendant BMW
20   OF NORTH AMERICA, LLC’s (“Defendant”) (collectively, the “Parties”) Joint
21   Stipulation of Dismissal, and for good cause shown, the Court hereby ORDERS as
22   follows: Pursuant to Federal Rule of Civil Procedure 41(a)(2), the above-captioned
23   action is hereby dismissed with prejudice.
24   IT IS SO ORDERED.
25
26   Dated: September 17, 2020             _________________________________
                                           HON. ROGER T. BENITEZ
27                                         United States District Judge
28
                                            -1-           Case No. 3:20-cv-1196-BEN-LL
